Citation Nr: 0721054	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-04 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound of the left temple.  

2.  Entitlement to service connection for recurrent 
headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, denying the veteran's claims for 
service connection for residuals of a gunshot wound of the 
left temple and for headaches.  

Pursuant to his request, the veteran was afforded a 
videoconference hearing before the Board in June 2007, a 
transcript of which is of record.  Additional documentary 
evidence was submitted during the course of such hearing, 
along with a waiver for its initial review by the RO.  In 
addition, at the June 2007 hearing, the veteran moved the 
Board to advance his appeal on its docket and such motion was 
granted.  Expedited consideration of the veteran's appeal has 
followed.  

The claim for service connection for recurrent headaches is 
addressed in the remand appended to this decision.  This 
matter is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


FINDINGS OF FACT

1.  Service medical records of the veteran are unavailable 
through no fault of the veteran.  

2.  According to the veteran's sworn testimony, as 
corroborated by his spouse and sister-in-law, he sustained a 
wound of his left temple as a result of the accidental 
discharge of a weapon by a fellow soldier at a time when he 
was loading trucks and watching a dog fight just prior to the 
Battle of the Bulge during World War II.  

3.  Medical evidence of record shows that the veteran has a 
four-centimeter scar over the left parietal scalp.  

4.  The veteran sustained an in-service gunshot wound to his 
head, resulting in a four centimeter scar in the left 
parietal or temple area of the scalp.  


CONCLUSION OF LAW

A residual scar from a gunshot wound of the left parietal or 
temple area of the scalp was incurred during service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim.

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for a 
gunshot wound scar in the left parietal region of the scalp 
is warranted.  The only other issue on appeal, service 
connection for headaches is addressed in the remand below.  
Therefore, further discussion of the VCAA duties is 
unnecessary at this time.  It should be noted, however, that 
the RO should cure any potential defects in notice, as would 
be demonstrated by a failure to notify the veteran of all 
five elements of a service connection claim (to include the 
type of evidence necessary to establish a disability rating 
and the effective date for the claimed disability), or 
assistance provided by VA, prior to its determination of a 
proper disability rating and effective date for the veteran's 
service-connected disability.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004) (holding that proper VCAA notice 
must "precede an initial unfavorable [RO] decision"); see 
also Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006) 
(holding that the VCAA notice requirements contained in 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, which include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability).

Analysis 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  With 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Gunshot Wound to the Left Temple

In his sworn hearing testimony of June 2007, the veteran 
stated that he sustained a gunshot wound to the right temple 
area in or near Nancy, France, just prior to the Battle of 
the Bulge.  Such wound was noted by the veteran to be the 
direct result of the accidental discharge of a firearm by a 
fellow U. S. soldier.  At the time of this incident, the 
veteran and others were loading trucks and watching a dog 
fight, and once he was struck in the right temple, he was 
taken to a hospital for a period of 19 days for observation 
and treatment.  

Lay statements are also offered by the veteran, his spouse, 
and his sister-in-law others, wherein the veteran's hearing 
testimony that he sustained an in-service gunshot wound of 
the left temple is repeated.  In her April 2005 and June 2006 
statements, the veteran's spouse reported that she was made 
aware in or about May 1945 that her husband had been wounded 
in the head and that she had noted the presence of a scar of 
the left temple during the course of many haircuts she gave 
the veteran shortly after his discharge from service and for 
decades thereafter.  The veteran's sister-in-law indicated in 
her June 2006 statement that she recalled that her sister was 
grieving during World War II at the news that her husband had 
been shot in the head in France.  

As indicated above, the veteran's service medical records are 
unavailable and it is emphasized that their unavailability is 
not due to any fault on the veteran's part.  Engagement by 
the veteran in combat with the enemy is not shown, and, it is 
apparent from the veteran's own testimony that his claimed 
gunshot wound of his left temple did not occur in or during a 
period in which he himself was engaged in combat with the 
enemy.  As such, the provisions of 38 U.S.C.A. § 1154 (West 
2002) are not for application in this instance.  Even were 
that statute applicable to the facts of this case, it is 
noted that 38 U.S.C.A. § 1154(b) does not address the 
questions of the existence of a present disability or of a 
nexus between such disability and service, both of which are 
required for a grant of service connection.  

The veteran's account of the in-service gunshot wound to the 
left temple is corroborated by the credible statements of his 
spouse and sister-in-law, who were aware of his head wound 
during World War II shortly after its occurrence.  Likewise, 
the account of the veteran's spouse that she personally 
observed a scar about the left temple during haircuts 
performed in the years following service discharge furnishes 
a basis for a finding that a residual scar from a gunshot 
wound of the left temple was present shortly after service 
and continued thereafter.  

Notice is taken that, by the veteran's own admission, he did 
not seek any medical treatment for the residuals of his in-
service wound to his left temple until 2000 and the medical 
records compiled during 2000 and thereafter fail to identify 
any residuals specifically attributed by a medical 
professional to the in-service left temple wound.  The record 
indicates that basal cell carcinoma of the veteran's left 
temple, measuring 0.9 centimeters by one centimeter was 
clinically shown in January 2004 and surgically excised by VA 
medical personnel in July 2004.  Nonetheless, a four-
centimeter scar in the left parietal region of the veteran's 
scalp was noted to be present by a private physician in his 
June 2007 report and, as noted above, there are statements 
from three laypersons to the effect that the veteran 
sustained the injury in question during service, resulting 
the scar in the left temple region.  

Notwithstanding the absence of any finding or opinion by a 
medical professional linking the veteran's left temple scar 
to the in-service head wound, and the post-service evidence 
of a surgical excision of a malignant lesion in the same 
general area, there is credible and competent lay evidence 
from three individuals as to the existence of an in-service 
wound to the veteran's left temple and a residual scar 
therefrom.  On that basis, the Board finds that it is at 
least as likely as not that the scalp scar in the veteran's 
parietal or temple is due to an in-service gunshot wound.  
With application of the doctrine of reasonable doubt, service 
connection is warranted for the scar.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for a residual gunshot wound scar in the 
left parietal or temple region is granted.  


                                                            
REMAND 

Turning next to the only other issue on appeal, the veteran's 
principal contention is that he developed headaches during 
service as a result of his in-service gunshot wound of the 
left temple and that he has had recurrent headaches ever 
since.  Both his spouse and sister-in-law have reported that 
they were aware that the veteran had experienced headaches 
for an extended period during post-service years.  There is 
no competent opinion of record that links headaches to the 
gunshot wound to the head. 

In view of the grant of service connection for a gunshot 
wound scar in the left temple area, the record raises a claim 
for secondary service connection for headaches.  See 38 
C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 
(1995);  see also 71 Fed. Reg. 52744 (2006), an amendment to 
38 C.F.R. § 3.310, effective October 10, 2006.  The amendment 
essentially codifies Allen by adding language that requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

The veteran's claimed headaches are not documented by medical 
data during service or thereafter.  The record delineates the 
veteran's only complaint of headaches, described by him as 
occurring occasionally, being offered to a medical 
professional in July 2000 and attributed by the clinician to 
an earlier change in medications for control of high blood 
pressure.  When seen by VA in May 2002, the veteran denied 
that he was experiencing headaches.  Various analgesics are 
shown to have been prescribed by the veteran, such as 
ibuprofen for control of pain associated with degenerative 
joint disease in July 2000, but there is no indication in the 
record that the veteran was ever prescribed any medication 
for management of his claimed headaches.  

Notwithstanding the foregoing, headaches are a phenomenon for 
which the veteran, as a layman, is competent to note their 
presence or absence.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current medical disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  The veteran's spouse and her sister have also 
indicated that they were aware in post-service years that the 
veteran was experiencing frequent headaches, although the 
period in which the headaches occurred is loosely defined.  
To that extent, the record adequately demonstrates the 
existence of current disability involving headaches.  There 
is lacking in this instance competent medical evidence, be it 
a finding or opinion, linking the veteran's headaches to his 
period of service or any event thereof, inclusive of his head 
trauma.  However, given the long-standing, credible history 
of the veteran's headaches and the grant of service 
connection for a residual gunshot wound scar to the head, 
despite the apparent superficial nature of the head wound, 
the Board finds that a medical opinion is warranted that 
addresses the question of whether the gunshot wound caused or 
aggravated the veteran's headaches.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, the case is remanded to the Appeals Management 
Center (AMC) or RO for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2006).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought (to include 
the raised claim for secondary service 
connection for headaches-see 38 C.F.R. § 
3.310 (2006); 71 Fed. Reg. 52744 (2006), 
an amendment to 38 C.F.R. § 3.310, 
effective October 10, 2006; Allen v. 
Brown, 7 Vet. App. 439 (1995); (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).

2.  The veteran must be scheduled for a 
VA examination to determine the nature, 
extent and etiology of his recurrent 
headaches.  Following a review of the 
relevant evidence in the claims file, the 
clinical evaluation and any tests that 
are deemed necessary, the examiner is 
requested to address the following 
question:

Is it is at least as likely as 
likely as not (50 percent or greater 
probability) that the veteran's 
service-connected gunshot wound to 
the left temple caused or aggravated 
his recurrent headaches?

The clinician is requested to use less 
likely, as likely or more likely in his 
answer.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The clinician is further advised that 
aggravation is defined for legal purposes 
as a worsening of the underlying 
condition beyond its natural progression 
versus a temporary flare-up of symptoms.

The clinician is also asked to provide a 
rationale for any opinion expressed.  If 
the clinician must resort to speculation 
to answer any question, he or she should 
so state.

3.  Thereafter, the RO/AMC should review 
the claims file, paying particular 
attention to whether the clinician has 
answered the question presented by the 
Board.  If any development is incomplete, 
or if the examination report does not 
contain sufficient information, the 
RO/AMC should take corrective action 
before readjudication.  38 C.F.R. § 4.2 
(2006).

4.  The RO/AMC should readjudicate the 
claim for entitlement to service 
connection for recurrent headaches, to 
include as secondary to a service-
connected gunshot wound to the left 
temple area.  If the benefit sought 
remains denied, the RO/AMC should prepare 
an SSOC, which includes the law and 
regulation pertaining to claims for 
secondary service connection, and send it 
to the veteran and representative.  An 
appropriate period of time to respond 
should also be provided.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


